Citation Nr: 0700894	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.  

This appeal comes before the Board of veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which, in pertinent part, assigned 
a single 10 percent disability rating for bilateral tinnitus.  

The veteran perfected an appeal from the Board's October 2004 
decision on this issue.  In July 2005, the U.S. Court of 
Appeals for Veterans Claims (Court) order that the matter be 
remanded for readjudication, and the issuance of a 
replacement decision.  


FINDINGS OF FACT

Since the effective date for the grant of service connection, 
the veteran's service-connected (bilateral) tinnitus has been 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon granting service connection for the veteran's tinnitus, 
the RO assigned a 10 percent disability rating from the 
effective date for the grant of service connection.  The 
veteran disagreed with the 10 percent rating, requesting a 
10 percent evaluation for each ear.  The RO denied the 
veteran's request for a higher initial rating because under 
Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  
Subsequently, in Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Thereafter, the stay of adjudication of tinnitus 
rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied at any time since the effective date for the grant 
of service connection.  



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals




 

